Citation Nr: 0619282	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of active military service 
other than as a recognized guerrilla from April 16, 1945 to 
June 20, 1945.  

2.  Entitlement to service connection for a respiratory 
disorder, including bronchial asthma, bronchitis, emphysema 
and pneumonia.  

3  Entitlement to service connection for a heart disorder, 
including coronary artery disease.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served with the recognized guerrillas from April 
16, 1945 to June 20, 1945.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for respiratory disorders and a heart disorder.  
The appeal also arises from a September 2003 administrative 
determination that the veteran's verified military service 
for the purpose of qualifying for VA benefits consisted of 
service with the recognized guerrillas from April 16, 1945 to 
June 20, 1945.  


FINDINGS OF FACT

1.  The service department has only verified the veteran's 
service as consisting of service with the recognized 
guerrillas from April 16, 1945 to June 20, 1945.  

2.  There is no record of diagnosis or treatment of a 
respiratory disorder in service, including for bronchial 
asthma, bronchitis, emphysema and pneumonia.  

3.  The evidence does not include any diagnosis or treatment 
of a heart disorder, including coronary artery disease, 
either in service or during the initial post service year.  


CONCLUSIONS OF LAW

1.  The criteria for recognition of additional active 
military service, other than service with the recognized 
guerrillas from April 16, 1945 to June 20, 1945, have not 
been met.  38 U.S.C.A. §§ 107, 501 (West 2002); 38 C.F.R. 
§§ 3.40, 3.41, 3.203 (2005).  

2.  A respiratory disorder, including for bronchial asthma, 
bronchitis, emphysema and pneumonia, was not incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

3.  A heart disorder, including coronary artery disease, was 
not incurred in active military service; and the service 
incurrence of a heart disorder, including coronary artery 
disease, may not be presumed .  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his application for VA benefits in 
October 2002.  The RO responded in October 2002 and sent the 
veteran a letter outlining the provisions of VCAA.  The 
letter explained what evidence was necessary to support the 
veteran's claims, how VA could assist the veteran, and what 
actions the veteran should take to help.  The RO requested 
the current medical records identified by the veteran and 
requested verification of the veteran's active military 
service.  In December 2002, the RO wrote the veteran again 
explaining they had requested evidence from the Department of 
the Army and were awaiting its receipt.  In December 2002, 
the veteran requested that the RO proceed with his claim 
without the records from the Veterans Memorial Medical Center 
and Camp Aquinaldo Station Hospital.  The RO subsequently 
received the veteran's records from the Veterans Memorial 
Medical Center in October 2002.  The Board has concluded 
there is no indication of the existence of any evidence which 
would substantiate the veteran's claims for service 
connection.  Because there is no indication that there exists 
any evidence which could be obtained which would have any 
effect on the outcome of this case, the VCAA is inapplicable.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

As to the issue of recognition of additional periods of 
active military service the law and not the facts are 
dispositive.  When the law as mandated by statute, and not 
the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Beverly v. Nicholson, 19 Vet. App. 394 
(2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  For a Regular Philippine 
Scout or a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, discharge, death, 
or in the case of a member of the Philippine Commonwealth 
Army June 30, 1946, whichever was earlier.  Release from 
active duty includes:  (1) Leaving one's organization in 
anticipation of or due to the capitulation.  (2) Escape from 
prisoner-of-war status.  (3) Parole by the Japanese.  (4) 
Beginning of missing-in-action status, except where factually 
shown at that time he was with his or her unit or death is 
presumed to have occurred while carried in such status:  
Provided, however, that where there is credible evidence that 
he was alive after commencement of his or her missing-in-
action status, the presumption of death will not apply for 
Department of Veterans Affairs purposes.  (5) Capitulation on 
May 6, 1942, except that periods of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer or periods of service in units which 
continued organized resistance against Japanese prior to 
formal capitulation will be considered return to active duty 
for period of such service.  (b) Active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include a "prisoner-of-war" status immediately following a 
period of active duty, or a period of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer.  In those cases where following release 
from active duty as set forth in paragraph (a) of this 
section, the veteran is factually found by the Department of 
Veterans Affairs to have been injured or killed by the 
Japanese because of anti-Japanese activities or his or her 
former service in the Armed Forces of the United States, such 
injury or death may be held to have been incurred in active 
service for Department of Veterans Affairs purposes.  
Determination shall be based on all available evidence, 
including service department reports, and consideration shall 
be given to the character and length of the veteran's former 
active service in the Armed Forces of the United States.  (c) 
A prisoner-of-war status based upon arrest during general 
zonification will not be sufficient of itself to bring a case 
within the definition of return to military control.  (d) The 
active service of members of the irregular forces "guerrilla" 
will be the period certified by the service department.  
38 C.F.R. § 3.41 (2005).  

Guerrilla service. (1) Persons who served as guerrillas under 
a commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included. (See paragraph (c) of this 
section.) Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status. (See 
paragraph (a) of this section.) (2) The following 
certifications by the service departments will be accepted as 
establishing guerrilla service: (i) Recognized guerrilla 
service; (ii) Unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army. This 
excludes civilians. A certification of "Anti-Japanese 
Activity" will not be accepted as establishing guerrilla 
service.  38 C.F.R. § 3.40(d)(2005).  

Evidence submitted by a claimant.  (a) For the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the Department 
of Veterans Affairs may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody or, if the copy was 
submitted by an accredited agent, attorney or service 
organization representative who has successfully completed 
VA-prescribed training on military records, and who certifies 
that it is a true and exact copy of either an original 
document or of a copy issued by the service department or a 
public custodian of records; and  (2) The document contains 
needed information as to length, time and character of 
service; and  (3) In the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  (c) Verification from the 
service department. When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section (and 
paragraph (b) of this section in pension claims), the 
Department of Veterans Affairs shall request verification of 
service from the service department.  38 C.F.R. § 3.203(a) 
and (c) (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (d)(2005).  

Recognition of Service

Factual Background.  In January 2003, the RO received a 
Request for Information form and attached AGUZ Form 632 from 
the National Personnel Records Center (NPRC).  The AGUZ Form 
632 reflected that the veteran's beginning date of service 
was April 16, 1945 and his date of separation was June 20, 
1945.  He had served with the recognized guerrillas.  No 
other service was verified.  The form also reflected the 
veteran had no Prisoner of War status.  His character of 
separation was honorable.  

The RO sent the veteran a letter in September 2003 which 
informed him his verified military service was only with the 
recognized guerrillas from April 16, 1945 to June 20, 1945.  
The veteran contends he has additional military service which 
should be recognized for the purpose of obtaining VA 
benefits.  The veteran has submitted documentation from the 
Republic of the Philippines, Department of National Defense, 
General Headquarters, Armed Forces of the Philippines; and 
Commonwealth of the Philippines, which he contends verifies 
additional periods of service.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has addressed the question of 
whether documentation from sources other the service 
department may be sufficient to verify active military 
service for the purpose of obtaining VA benefits.  In a 
similar case, Duro v. Derwinski, 2 Vet. App. 530 (1992), the 
Court asked the Secretary of VA to address questions as to 
the certification of Philippine service.  

On May 1, 1992, the Secretary filed his 
response to that order, which included: 
(1) a certification from the Chief of the 
Philippine Army Branch of the Veterans 
Service Directorate of the U.S. 
Department of the Army stating that, 
pursuant to the Missing Persons Act, 
Pub.L. 77-490, 58 Stat. 679, 680 (1944) 
(currently codified at 37 U.S.C. §§ 555-
557 (1989)), the Department of the Army 
has the authority to determine the status 
of persons claiming service with the 
Philippine Commonwealth Army in the 
service of the U.S. Armed Forces, that 
pursuant to that authority the Department 
of the Army has created and maintained a 
Philippine archive for such purposes, and 
that the documents submitted by appellant 
in the present case relating to the 
decedent's service were all prepared and 
authenticated by agencies in the 
Philippines and cannot be accepted as 
proof of military service in the absence 
of substantiating evidence in the records 
of the Department of the Army; (2) copies 
of several General Counsel opinions 
dating back to 1947 and indicating that 
VA regards service department findings as 
binding for purposes of establishing 
whether a claimant served in the U.S. 
Armed Forces; (3) a statement, with 
supporting arguments, that the Secretary 
does not dispute the veracity of the 
documents in the record relating to the 
decedent's Philippine service, but rather 
disputes the sufficiency of those 
documents in light of the requirements of 
38 C.F.R. § 3.203.  

The Court held in Duro that the service department findings 
as to service were binding on VA.  

The Philippine Archive mentioned above is maintained by the 
NPRC.  In January 2005, the RO forwarded another request to 
NPRC for verification of any additional periods of service.  
Copies of the documentation submitted by the veteran were 
attached to the request.  The response from NPRC in March 
2005 was that the veteran did not have service prior to April 
16, 1945 to June 20, 1945.  They also noted that the copies 
forwarded to them by the RO of the documentation from the 
veteran had no bearing on their decision.  No additional 
period of service was verified.  

It is the service department and not VA which verifies active 
military service.  VA has no authority to recognize any 
active military service other than that verified by the 
service department.  38 C.F.R. § 3.203 (2005).  As the RO 
explained to the veteran in their letters in September 2003 
and April 2004, the veteran's remedy lies not with VA but 
with the service department,.  See Soria v. Brown, 118 F. 3d. 
747, 749 (Fed. Cir. 1997).  

The appellant's claim for recognition of additional active 
military service must be denied because it is without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service Connection

The veteran has verified service from April 16, 1945 to June 
20, 1945.  A June 12, 1945 Physical Examination report 
indicated the cardiovascular system and lungs were "ok."  

The veteran has also submitted a Report of Board of Medical 
Officers dated in June 1958.  The veteran was found unfit for 
military service due to recurrent attacks of difficulty 
breathing.  The date of onset was noted to be April 1946.  

Current private medical records include diagnoses of 
bronchial asthma, left ventricular hypertrophy, mitral 
regurgitation, aortic insufficiency and sclerosis, coronary 
artery disease, and pneumonia.  

An opinion, from Dr. L. A. C., an internist, from the 
Veterans Memorial Medical Center was received in October 
2002.  He stated the veteran's current disabilities were both 
pulmonary and cardiovascular.  He thought that the former 
dated back to the veteran's military service.  In his 
opinion, the veteran's military service during World War II 
unduly exposed soldiers to all types of physical stresses, 
polluted environments, starvation, adverse weather conditions 
and mental stress.  It was not unusual for soldiers to have 
generally lowered immunity to disease.  Respiratory disease 
was a common aliment afflicting soldiers from World War II.  
He concluded as follows:

Chronic respiratory disease is an 
insidious, long lasting disease that 
occurs during a long period.  It appears 
that the subjects ailment in all 
probability originated from his active 
military service.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The missing element in this case is number two, evidence of 
service incurrence.  The veteran has asserted his current 
respiratory and cardiovascular disorders began in service.  
The Board has taken notice of the dates of the veteran's 
service as representing the period of intense fighting and 
conflict when the Philippine Islands were retaken from the 
Japanese in the spring and early summer of 1945.  For that 
reason, the Board has assumed the veteran was engaged in 
combat with the enemy.  As such his statements are assumed to 
be true if they are consistent with the conditions and 
hardships of his service.  38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304 (2005).  In Collette v. Brown, 82 F.3d. 389 
(Fed. Cir. 1996), a three step sequential analysis was 
outlined for applying 38 U.S.C.A. § 1154.  As the first step, 
it must be determined whether the veteran had proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  As the second step, 
it must be determined whether the proffered evidence was 
consistent with the circumstances, conditions or hardships of 
such service.  If a veteran satisfies both of these inquiries 
mandated by the statute, a factual presumption arises that 
the alleged injury or disease is service-connected.  The 
presumption is rebuttable.  It may be rebutted by clear and 
convincing evidence to the contrary.  The Board has concluded 
the veteran's statements are rebutted by the June 1945 
Physical Examination which found no cardiovascular or 
respiratory disorders and the June 1958 Report of the Board 
of Medical Officers that found his recurrent breathing 
difficulties began in April 1946.  

The Board also considered the statements of Dr. L. C., that 
the rigors of military service had caused the development of 
the veteran's respiratory disorders.  The statements do not 
indicate that Dr. L.C. reviewed the June 1945 or the June 
1958 Report of the Board of Medical Officers, or that he was 
aware of the dates of the veteran's verified active military 
service.  His statement was a general conclusion as to the 
rigors of World War II and its effects on "most soldiers in 
the Philippines."  He did not refer to any specific event, 
occurrence, or circumstance of the veteran in service which 
he believed led to the development of his respiratory 
disorders.  The Court has held that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board has concluded there is no basis in the record for 
finding the veteran incurred any respiratory or heart 
disorder in service.  The evidence does not include any 
probative evidence in service or during the initial post 
service year of any heart disorder.  The preponderance of the 
evidence is against the claims for service connection for 
respiratory and heart disorders.  




ORDER

Recognition of additional periods of active military service, 
other than with the recognized guerrillas from April 16, 1945 
to June 20, 1945, is denied.  

Service connection for a respiratory disorder, including 
bronchial asthma, bronchitis, emphysema and pneumonia, is 
denied.  

Service connection for heart disorder, including coronary 
artery disease, is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


